Name: 2004/776/EC: Commission Decision of 18 November 2004 granting certain parties an exemption from the extension to certain bicycle parts, by Council Regulation (EC) NoÃ 71/97, of the anti-dumping duty on bicycles originating in the PeopleÃ¢ s Republic of China imposed by Council Regulation (EEC) NoÃ 2474/93, and maintained by Council Regulation (EC) NoÃ 1524/2000, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the PeopleÃ¢ s Republic of China granted to certain parties pursuant to Commission Regulation (EC) NoÃ 88/97 (notified under document number C(2004) 4383)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  Asia and Oceania;  competition;  international trade
 Date Published: 2004-11-19

 19.11.2004 EN Official Journal of the European Union L 343/23 COMMISSION DECISION of 18 November 2004 granting certain parties an exemption from the extension to certain bicycle parts, by Council Regulation (EC) No 71/97, of the anti-dumping duty on bicycles originating in the Peoples Republic of China imposed by Council Regulation (EEC) No 2474/93, and maintained by Council Regulation (EC) No 1524/2000, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the Peoples Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document number C(2004) 4383) (2004/776/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 on bicycles originating in the Peoples Republic of China to imports of certain bicycle parts from the Peoples Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (2), maintained by Council Regulation (EC) No 1524/2000 (3) (the extending Regulation), Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the Peoples Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (4) (the exemption Regulation), maintained by Regulation (EC) No 1524/2000, and in particular Article 7 thereof, After consulting the Advisory Committee, Whereas: (1) After the entry into force of the exemption Regulation, a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption of the anti-dumping duty as extended to imports of certain bicycle parts from the Peoples Republic of China by Regulation (EC) No 71/97 (the extended anti-dumping duty). The Commission has published in the Official Journal of the European Union successive lists of applicants (5) for which payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of the exemption Regulation. (2) The Commission requested and received from the parties listed in table 1 below all the information required for the determination of the admissibility of their requests. The information provided was examined and verified, where necessary, at the premises of the parties concerned. Based on this information, the Commission found that the requests submitted by the parties listed in table 1 below are admissible pursuant to Article 4(1) of the exemption Regulation. TABLE 1 Name Address Country TARIC additional code VIVI Bikes SRL Via Brescia 1, I-26010 Pozzaglio ed Uniti Italy A428 Star Due SRL Via De Gasperi 55, I-31010 Coste di Maser Italy A432 Motomur SL Ctra MazarrÃ ³n, Km.2, E-30120 El Palmar, Murcia Spain A436 Star Ciclo, Montagem ComercializaÃ §aÃ µ de Bicicletas Lda Vale do Grou, Aguada de Cima, P-3750-064 Ã gueda Portugal A445 United Bicycles NV Oude Bunders 2030, B-3630 Maasmechelen Belgium A467 Sachs Fahrzeug- und Motorentechnik GmbH NopitschstraÃ e 70, D-90441 NÃ ¼rnberg Germany A485 AGECE, Montagem e ComÃ ©rcio de Bicicletas SA Zona Industriale BarrÃ ´, Apartado N. 514, P-3754-909 Ã gueda Portugal A466 Heinz Kettler GmbH & Co. KG Postfach 1020, D-59463 Ense Parsit, HauptstraÃ e 28, D-59469 Ense Parsit Germany A469 Open Space SRL Via Guido Rossa 18/A, I-35020 Roncaglia de Ponte San Nicolo Italy A486 IMACycles, AcessoriÃ ³rios para Bicicletas e Motociclos Lda ZI OiÃ £, Apartado 117, P-3770-059 Oliveira do Bairro Portugal A487 Bicicletas de Castilla y LeÃ ³n SL Barrio Gimeno 5, E-09001 Burgos Spain A500 Giubilato Cicli SRL Via Gaidon 3, I-36067 S. Giuseppe di Cassola Italy 8604 (3) The facts as finally ascertained by the Commission show that for all these applicants bicycle assembly operations, the value of the parts originating in the Peoples Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations, and they, therefore, fall outside the scope of Article 13(2) of the basic Regulation. (4) For the above reasons, and in accordance with Article 7(1) of the exemption Regulation, the parties listed in the above table should be exempted from the extended anti-dumping duty. (5) In accordance with Article 7(2) of the exemption Regulation, the exemption of the parties listed in table 1 from the extended anti-dumping duty should take effect as from the date of receipt of their requests. In addition their customs debt in respect of the extended anti-dumping duty is to be considered void as from the date of receipt of their requests for exemption. (6) The parties listed in table 2 below also submitted requests for exemption from the extended anti-dumping duty. TABLE 2 Name City Country TARIC additional code Principia A/S Fr. Raschsvej 15, DK-9400 NÃ ¸rresundby Denmark A443 Reece Cycles plc 100 Alcester Street, Digbeth, Birmingham B12 0QB, United Kingdom United Kingdom A385 With regard to these requests, it should be noted that: (a) one party withdrew its request for exemption; (b) another party does not use the bicycle parts for the production or the assembly or completion of bicycles. (7) Since the parties listed in table 2 failed to meet the criteria for exemption set by Article 4 of the exemption Regulation, the Commission has to reject their requests for exemption, in accordance with Article 7(3) of the Regulation. In the light of this, the suspension of the payment of the extended anti-dumping duty referred to in Article 5 of the exemption Regulation must be lifted and the extended anti-dumping duty must be collected as from the date of receipt of the requests submitted by these parties. (8) Following the adoption of this Decision, an updated list of parties exempted pursuant to Article 7 of the exemption Regulation and of parties whose requests pursuant to Article 3 of that Regulation are under examination should be published in the C series of the Official Journal of the European Union in accordance with Article 16(2) of that Regulation, HAS ADOPTED THIS DECISION: Article 1 The parties listed below in table 1 are hereby exempted from the extension to imports of certain bicycle parts from the Peoples Republic of China by Regulation (EC) No 71/97 of the definitive anti-dumping duty imposed on bicycles originating in the Peoples Republic of China by Regulation (EEC) No 2474/93, and as maintained by Regulation (EC) No 1524/2000. The exemptions shall take effect in relation to each party as from the relevant date shown in the column headed Date of effect. TABLE 1 List of parties to be exempted Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code VIVI Bikes SRL Via Brescia 1, I-26010 Pozzaglio ed Uniti Italy Article 7 22.1.2003 A428 Star Due SRL Via De Gasperi 55, I-31010 Coste di Maser Italy Article 7 31.1.2003 A432 Motomur SL Ctra MazarrÃ ³n, Km.2, E-30120 El Palmar, Murcia Spain Article 7 11.2.2003 A436 Star Ciclo, Montagem ComercializaÃ §aÃ µ de Bicicletas Lda Vale do Grou, Aguada de Cima, P-3750-064 Ã gueda Portugal Article 7 13.5.2003 A445 United Bicycles NV Oude Bunders 2030, B-3630 Maasmechelen Belgium Article 7 21.5.2003 A467 Sachs Fahrzeug- und Motorentechnik GmbH NopitschstraÃ e 70, D-90441 NÃ ¼rnberg Germany Article 7 4.6.2003 A485 AGECE, Montagem e ComÃ ©rcio de Bicicletas SA Zona Industriale BarrÃ ´, Apartado N. 514, P-3754-909 Ã gueda Portugal Article 7 10.6.2003 A466 Heinz Kettler GmbH & Co. KG Postfach 1020, D-59463 Ense Parsit, HauptstraÃ e 28, D-59469 Ense Parsit Germany Article 7 20.6.2003 A469 Open Space SRL Via Guido Rossa 18/A, I-35020 Roncaglia de Ponte San Nicolo Italy Article 7 12.9.2003 A486 IMACycles, AcessoriÃ ³rios para Bicicletas e Motociclos Lda Z.I. OiÃ £, Apartado 117, P-3770-059 Oliveira do Bairro Portugal Article 7 25.9.2003 A487 Bicicletas de Castilla y LeÃ ³n SL Barrio Gimeno 5, E-09001 Burgos Spain Article 7 9.10.2003 A500 Giubilato Cicli SRL Via Gaidon 3, I-36067 S. Giuseppe di Cassola Italy Article 7 27.11.2003 8604 Article 2 The requests for exemption from the extended anti-dumping duty made in accordance with Article 3 of Regulation (EC) No 88/97 by the parties listed below in table 2 are hereby rejected. The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the parties concerned as from the relevant date shown in the column headed Date of effect. TABLE 2 List of parties for which the suspension is to be lifted Name City Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Principia A/S Fr. Raschsvej 15, DK-9400 NÃ ¸rresundby Denmark Article 5 9.4.2003 A443 Reece Cycles plc 100 Alcester Street, Digbeth, Birmingham B12 0QB, United Kingdom United Kingdom Article 5 10.10.2003 A385 Article 3 This Decision is addressed to the Member States and to the parties listed in Article 1 and 2. Done at Brussels, 18 November 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 175, 14.7.2000, p. 39. (4) OJ L 17, 21.1.1997, p. 17. (5) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 43, 22.2.2003, p. 5 and OJ C 54, 2.3.2004 p. 3.